Citation Nr: 1758933	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 






INTRODUCTION

The appellant is a Veteran who served on active duty from November 1975 to November 1978 and October 1982 to July 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Denver Colorado, Department of Veterans Affairs (VA) Regional Office (RO) which, granted service connection for left foot bunionectomy residuals, rated 10 percent and right foot bunion, rated 0 percent.  A May 2017 Board decision (by a Veterans Law Judge (VLJ) other than the undersigned) granted an increased rating for the bilateral foot disability and found that the issue of entitlement to a TDIU rating was raised by the record (in the context of the increased rating claim), and remanded the matter of TDIU for further development.  An August 2017 supplemental statement of the case denied TDIU.


FINDING OF FACT

The Veteran's service-connected disabilities (bilateral pes planus, rated 30 percent; left foot bunionectomy residuals, 10 percent; and right foot first metatarsal phalangeal fusion residuals, 0 percent) are rated 40 percent, combined, and are not shown to preclude his participation in regular substantially gainful employment . 


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are not met; and a TDIU rating is not warranted.  38 U.S.C. §§ 1155, 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16(a), (b) (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria, Factual Background, and Analysis

A TDIU rating may be assigned, where the schedular rating is less than total, when a veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but age and impairment caused by nonservice-connected disabilities are not factors for consideration.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the outset, the Board notes that in July 2017 correspondence, the RO advised the Veteran that if he wished to pursue a claim for TDIU, he must submit a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability".  He did not submit the form.  His failure to do so deprives the Board of information regarding his employment history, educational history training, and income information necessary to properly address a claim for TDIU.

The Veteran's service-connected disabilities include bilateral pes planus, rated 30 percent; left foot bunionectomy residuals, 10 percent; and right foot first metatarsal phalangeal fusion residuals, 0 percent.  The combined schedular rating is 40 percent.  Therefore, he does not meet the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 (a).  The analysis turns to whether the service-connected foot disabilities render him incapable of employment, such that referral for extraschedular consideration is necessary.  See 38 C.F.R. § 4.16(b). 

On November 2011 VA examination, the Veteran reported pain in his feet when he stood for more than three minutes, or walked more than a quarter of a mile.  He also reported some numbness in his right big toe.  The diagnoses were right and left foot bunions status post bunionectomy with residual scars.  There was tenderness to palpation over the right and left toes and a slight valgus deformity at the joint of the right foot.  There was no edema, weakness or instability.  The examiner noted that there was no impairment of daily living activities .  It was noted that the Veteran was unemployed.  The examiner opined that the Veteran's foot conditions did not impact his ability to perform his usual employment; he was participating in a rehabilitation program.  

In a December 2010 statement, the Veteran reported right and left foot pain with prolonged standing or walking. 

September 2012 through January 2013 VA records show that the Veteran was employed through the CWT Program but stopped working in the program in January 2013.  

An April 2013 VA treatment record notes that the Veteran was unemployed, but was seeking employment.  It was noted that his foot was healing; he was exercising regularly and becoming more active.  A June 2013 VA treatment record notes that he had undergone surgery on his foot and "successfully rehabilitated his foot".  

On June 2013 foot examination, it was noted that the Veteran did not use an assistive device for locomotion.  The examiner opined that the Veteran's foot conditions impact his ability to work because it "limits him to three to five blocks at a time.

On June 2013 VA examination for pes planus, there was pain on use of the feet and pain accentuated on use.  The examiner opined that the Veteran's pes planus did not impact his ability to work.   
On February 2015 VA examination, it was noted that since his last foot surgery, the Veteran had done very well.  The examiner noted that he transitioned into regular shoes and was back to normal activities.   The Veteran reported that he was "mostly pain free".  He reported pain only with extended walking greater than one mile.  He reported some discomfort in both MTP joints for the first five minutes of ambulation in the morning.   The examiner opined that the Veteran's foot conditions do not impact his ability to perform any type of occupational task. 

The record does not reflect that due to his service-connected foot disabilities the Veteran is unable to obtain and retain substantially gainful employment.  While, according to treatment records, the Veteran was unemployed for a number of years, that fact, in and of itself, does not establish that his service connected disabilities rendered him unemployable.  Although he has some occupational impairment due to his service-connected disabilities, such impairment is encompassed by the schedular ratings now assigned.  Specifically, while the June 2013 examiner opined that the Veteran's foot conditions impact his ability to work because it "limits him to three to five blocks at a time" and noted that the Veteran reported pain with prolonged standing and walking, the record does not reflect that the service-connected disabilities are such as to preclude his participation in less strenuous forms of physical employment or in any sedentary employment.  Other examiners have also opined that Veteran's service-connected disabilities do not impact his ability to perform any types of occupational task.   

In summary, the Veteran does not meet the schedular criteria for TDIU, and the record simply does not show or suggest that that his service-connected disabilities render him unemployable.  Furthermore, due to his failure to co-operate (submit the TDIU application) the Board is unable to assess the impact of his education, training, and previous work experience his employability (or even determine whether or not he is now actually employed).  Accordingly, referral of this claim to the Director, Compensation Service for consideration of an extraschedular TDIU rating is not warranted, and a TDIU rating is not warranted.  The preponderance of the evidence is against this claim. Therefore, the appeal in the matter must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3.

ORDER

A TDIU rating is denied


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


